Citation Nr: 0807672	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from May 1943 until October 
1945 and from October 1950 until November 1950.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

While the veteran seeks service connection for sinusitis, the 
record reflects the RO previously denied a claim for 
entitlement to service connection for sinusitis in April 
1998.  Notwithstanding the RO's apparent decision to reopen 
the claim, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board may 
consider the underlying claim on its merits. See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Consequently, the 
issue before the Board involves the threshold question of 
whether new and material evidence has been received, as set 
out on the title page. See 38 C.F.R. § 19.35 (Providing that 
the RO's certification of an appeal is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue).

A review of the record reflects the veteran raised a claim 
for entitlement to service connection for a bilateral knee 
disorder in a January 19, 2005 statement.  This claim has not 
been adjudicated and is REFERRED to the RO for appropriate 
action.

In this decision the Board reopens the claim for service 
connection for sinusitis.  The Board has carefully reviewed 
the evidence of record, and regretfully finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




FINDING OF FACT

The evidence associated with the claims file subsequent to 
the April 1998 rating decision relates to an unestablished 
fact necessary to substantiate the claim for sinusitis and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final April 1998 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a sinusitis is new and material, and 
the veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

The veteran seeks service connection for a sinusitis.  The RO 
previously considered and denied a claim for sinusitis in an 
April 1998 rating decision.  The veteran filed a timely 
Notice of Disagreement and a Statement of the Case was 
issued; however, the veteran did not perfect his appeal by 
the filing of a timely substantive appeal.  As such, the 
April 1998 decision represents a final decision. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran in May 2004 defined 
new and material evidence.  A subsequent letter in April 2006 
informed the veteran that his service medical records from 
his first period of active duty service failed to show 
treatment of sinusitis.  The RO specifically requested the 
veteran provide this evidence.  Thus, the Board finds the 
notification obligation of Kent was accomplished by the May 
2004 and April 2006 letters.  Furthermore, the Board finds 
the evidence associated with the claims file is sufficient to 
reopen the claim and as such a deficiency in notice, if any, 
does not inure to the veteran's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The claim was initially adjudicated in an April 1998 rating 
decision and denied as there was no evidence of a diagnosis 
of sinusitis during service or any other evidence indicating 
the sinusitis was incurred in or aggravated by service.  At 
the time of the April 1998 rating decision that denied 
service connection, the evidence of record consisted of 
service medical records, private medical records and the 
reports of VA examinations.  Subsequently, additional VA 
outpatient treatment records, private medical records, lay 
statements, medical treatise evidence and reports of VA 
examinations have been associated with the claims file.  

The evidence submitted subsequent to the April 1998 rating 
decision is new, in that it was not previously of record, and 
is also material.  As noted above, the claim for sinusitis 
was initially denied as there was no evidence of a diagnosis 
during service and no evidence of a nexus linking the 
sinusitis to service.  Initially, the Board notes that 
evidence received subsequent to the April 1998 rating 
decision suggested the veteran may have had a pre-existing 
sinus condition.  This raises a different theory of 
entitlement to service connection which was not considered in 
the April 1998 rating decision.  Additionally, the evidence 
received subsequent to the April 1998 rating decision 
includes articles from the Merck Manual which noted that 
unpressurized cabins can aggravate certain conditions, 
including upper respiratory conditions and allergies 
affecting the sinuses.  Presuming such evidence is credible 
for the limited purpose of ascertaining its materiality, this 
would therefore relate to the unestablished element of a 
nexus between the current disability and service which are 
necessary to substantiate the veteran's claim.  Therefore, 
the additional evidence received since the April 1998 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for sinusitis is 
reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for sinusitis is reopened.  To this 
extent and to this extent only, the appeal is granted.


REMAND

A review of the record discloses that further development is 
necessary.  Specifically, the Board finds the duty to assist 
has not been satisfied.  The veteran was provided a VA 
examination in August 2007 in connection with his claim.  
This examination, however, is incomplete as the examiner 
failed to explain his findings and failed to provide the 
requested opinion concerning whether the sinusitis that 
appeared between November 1945 and October 1950 was a result 
of flying missions during 1943 to 1945.  See 38 C.F.R. § 4.2 
(If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the findings of the August 2007 examination 
provide the medical nexus necessary to support a finding of 
service connection for the claimed conditions. Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
referred to the examiner who performed the 
August 2007 QTC examination if that 
physician is available. (If the physician 
who performed the August 2007 VA 
examination is unavailable, the veteran's 
claims file should be referred to another 
appropriate physician for review.)  The 
claims folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt and 
review in any report generated as a result 
of this remand.  

a) Whether the veteran's sinusitis 
demonstrated in 1950 was caused or 
aggravated by flying missions during 
active service from 1943 until 1945? 

b) Whether any current sinus condition is 
otherwise related to any event or incident 
during service.

If such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth in 
a typewritten report.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

The veteran need take no action until he is notified.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



